DETAILED ACTION
Claims 1-24 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/21 has been entered.
Response to Arguments
	Applicant merely argues that the amendments render moot the pending rejections.  The examiner disagrees with this assertion and maintains the rejections for the reasons set out below.  In particular, adding a computer system does not overcome the art when Auzins is a computing system. 	
	With regard to the 101 rejection, applicant does not even address the rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In particular, the claims now recite “wherein each of the plurality of product items are identified by an image captured by a mobile phone of the submitting user.”
A review of the disclosure does not reveal the manner in which the “wherein each of the plurality of product items are identified by an image captured by a mobile phone of the submitting user” are determined or calculated.  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/algorithm as to how the items are identified by the image raises questions whether applicant truly had possession of this feature at the time of filing.  In fact, applicant’s lack of disclosure as to this element appears to render this element new matter. 

Claims 3, 11, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


Applicant’s purported definition of “wherein the requested particular product item is associated with a particular type of do- it-yourself (DIY) project, and wherein the rental items related to the requested particular product item are associated with the same particular type of DIY project, and wherein an association between a type of DIY project and a product is determined by one or more of the plurality of users” merely utilizes descriptive non-functional material that is at an abstraction level that provides no detail as to what constitutes a DIY project and those products are determined to be associated by the one or more of the plurality of users.  

Referring to claims 11 and 19 all the limitations in system claim 11 and medium claim 19 are closely parallel to the limitations of method claims 3, analyzed above and rejected on the same basis.  

.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 further recites the limitation “increasing the distance threshold until the number of products matching the particular product item is sufficient unless the distance threshold exceeds a maximum distance threshold.”  As explained above it is unclear what applicant means by “sufficient” further it is unclear whether applicant is trying to claim a conditional limitation not necessarily performed (i.e. the increasing is only performed if the matching items are not sufficient).  What happens if the matching items are sufficient?  Is this limitation not performed?  Further it appears as though this limitation is further defining an intended use/result (i.e. the geographic location of the submitting user being within a distance threshold).  The claim does not require receiving or determining a distance threshold so it’s unclear how the increasing this distance threshold further defines the method.  For purposes of this action only the examiner will interpret the limitation “increasing the distance threshold until the number of products matching the particular product item is sufficient unless the distance threshold exceeds a maximum distance threshold” to be reciting an intended use/result.

Claim 1 further recites the limitation “sending, via a communication interface of the host system, a message to each of the potential lenders of the particular product item, the message 
Applicant’s definition that the number of messages being sent on the average day is an average number of messages does not define how an “average number of messages” is determined.  Thus, it is still unclear how one determines an average number of messages. Further, defining a high demand day being above an average day does not define a high demand day either as defining one number as higher than an indefinite number does not make the second number definite. 

Claim 1 further recites a number of “users” such as “a submitting user,” “a respective user,” “a plurality of users,” “one or more users,” and “first user.”  It is unclear whether each of the limitations that describe users is the same user, different users, some combination of the same and different users and which of those terms refer to the same user, different users, different groups of users, etc.  For 

Claims 2-8 depend from claim 1 and inherit all of the deficiencies from the claim in which they depend and are therefore rejected on the same basis.

Claim 3 further recites the limitation “providing, to the first user via a graphical user interface, rental items related to the requested particular product item.”  First it is unclear whether applicant is trying to further define a method step or add a new method step.  Next, it is unclear what applicant means by (i.e. what steps must be performed to infringe the limitation of providing, to the first user via a graphical user interface, rental items related to the requested particular product item). While the specification states “users that have no prior transaction on a system according to the present disclosure may be presented only with suggestion for popular rental item” (Specification ⁋ 0036), the specification does not give any guidance as to how to actually determine these items.  How are the items related to the requested particular product item determined/calculated? What is the algorithm used? What information is used in the algorithm and how is this information used in the algorithm?  Without guidance from the specification as to how to determine these items, the examiner will interpret the limitation to be providing any data.
Applicant’s purported definition of “wherein the requested particular product item is associated with a particular type of do- it-yourself (DIY) project, and wherein the rental items related to the requested particular product item are associated with the same particular type of DIY project, and wherein an association between a type of DIY project and a product is found in a purchase history by one or more of the plurality of users” merely utilizes descriptive non-functional material that is at an 

Claim 4 further recites the limitation “wherein the number of messages being sent on a high demand day is based on merchant sales of the high demand day compared to merchant sales on an average day.”  First it is unclear how the limitation “wherein the number of messages being sent on a high demand day is based on merchant sales of the high demand day compared to merchant sales on an average day” limits the claim. Is applicant trying to claim and intended use/result of sending a message.  Further what is a “high demand day” and what is an “average day.”  What makes a day average versus high demand?  The specification states that “the present disclosure may determine if a given day is to be considered to have a status as a “surge day” or as a “non-surge day”” (Specification ⁋ 0056), however the specification does not provide detail as to what these days actually are or how a day is determined to be a high demand day versus an average day.  Further how are merchant sales used to determine the number of messages being sent?  Further is applicant trying to claim that the number of merchant sales determines whether as claim is a high demand day versus an average day?  If so, how are the sales used to render this determination?  It appears as though applicant is claiming an intended use/result and for purposes of examination will be treated as such.

Claim 7 further comprises the limitation “wherein the number of messages being sent on a high demand day is based on a number of one or both of rental reservations and rental requests of the high demand day compared to the number of one or both of rental reservations and rental requests on an average day.”  First it is unclear how the limitation “wherein the number of messages being sent on a high demand day is based on merchant sales of the high demand day compared to merchant sales on an average day” limits the claim. Is applicant trying to claim and intended use/result of sending a message.  

Referring to claims 9-24 all the limitations in system claims 9-16 and medium claims 17-24 are closely parallel to the limitations of method claims 1-8, analyzed above and rejected on the same basis.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more.



Claim 1 recites forming a collection of information identifying a plurality of product items submitted for rental by a respective user of the plurality of users, wherein each of the plurality of product items are identified by an image captured by a mobile phone of the submitting user; forming a collection of information, identifying a plurality of product items submitted for rental by a respective user of the plurality of uses, the collection of information comprising personal information identifying a geographic location of the submitting user; receiving a request to rent a particular product item and a geographical location of the first user, searching the collection of information to identify product items matching the particular product item and for which the geographic location of the submitting user is within a distance threshold of the geographic location of the first user, wherein the communication device is a mobile phone of the first user, and wherein the geographical location of the first user is received from the first user's mobile phone; determining a number of product items in the collection that match the particular product item, wherein the distance threshold is predetermined by one or more users according to a travel parameter that the one or more users find acceptable to pick up and return the particular product item; determining whether the number of product items matching the particular product item is sufficient, wherein the number of product items is sufficient if it is at least equal to a predetermined minimum number greater than or equal to 1; increasing the distance threshold until the number of products matching the particular product is sufficient unless the distance threshold exceeds a maximum distance threshold, accepting a request to communicate with potential lenders of the particular product item;  sending a message to each of the potential lenders of the particular product item, the message comprising a notification of the request by the first user to rent the 

The above limitations recite the steps of renting a product.  The limitations of forming a collection of information, receiving a request, searching for a matching product, determining a number of products in the collection that match, determining whether the number of product items matching is sufficient, increasing a distance threshold, accepting a request to communicate with lender, sending messages to the lenders, and receiving an acceptance of product rental from the lender describe commercial interactions and as such fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements- a computer processing device, non-transitory computer readable medium, user interface shown on a display device of a communication device, a communication interface of a communication device, one or more processors of a host system connected to a database, a communication interface of the host system.  The user interface shown on a display device of a communication device, a communication interface of a communication device, one or more processors of a host system connected to a database, a communication interface of the host system are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a user interface shown on a display device of a communication device, a communication interface of a communication device, one or more processors of a host system connected to a database, a communication interface of the host system to perform the limitations of forming, receiving, searching, determining, accepting, selecting, sending and receiving amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 

The claim elements when considered individually and when considered as an ordered combination (i.e. as a whole), are directed to an abstract idea with significantly more.  The claim is not patent eligible

Dependent claims 2-8 when analyzed individually and as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-5 further describe commercial interactions and as such fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Claims 2-8 do not include further additional elements indicative of integration into a practical application nor do they contain limitations that amount to significantly more.  For at least similar reasons as discussed above with respect to claim 

Regarding claims 9-24, the claim recites substantially similar limitations and scope as recited in claim 1-8.  As such, claims 9-24 are rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-9, 11-12, 14-17, 19-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Auzins et. al., US 2006/0149572 A1 (previously cited and hereafter referred to as “Auzins”) in view of Ganesan US 2014/0180863 A1 (previously cited and hereafter referred to as “Ganesan”).

Referring to claim 1 Auzins teaches a method of operating an online system supporting crowdsourced peer to peer rental of products items among a plurality of users (i.e. abstract), the method comprising: 
providing a computing system comprising a computer processing device and a non-transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing 
forming a collection of information, stored in a database, identifying a plurality of product items submitted for rental by a respective user of the plurality of users, the collection of information comprising personal information identifying a geographic location of the submitting user (¶ 0021-0024);
receiving, via a graphical user interface shown on a display device of a communication device of a first user and via a communication interface of the communication device of the first user of the plurality of users, a request to rent a particular product item and a geographical location of the first user, wherein the communication device is a mobile phone of the first user, and wherein the geographical location of the first user is received from the first user’s mobile phone(¶ 0025, 0034-0036; note that Auzins discloses a computer system)
searching, via one or more processors of a host system operatively coupled to the database, the collection of information to identify product items matching the particular product item and for which the geographic location of the submitting user is within a distance threshold of the geographic location of the first user, wherein the distance threshold is predetermined by one or more users according to a travel parameter that the one or more users find acceptable to pick up and return the particular product item (¶ 0025, 0030-0031, 0044, 0047, 0049, 0068, in that some user has determined a local and non-local request category); 
determining a number of product items in the collection that match the particular product item (¶ 0025, 0049-0051, 0053-0054); 
determining whether the number of products matching the particular product item is sufficient, wherein the number of product items is sufficient if it is at least equal to a predetermined minimum number greater than or equal to 1 (¶ 0025, 0049-0051, 0053-0054- examiner notes the determining whether the number of product items matching the particular product item is sufficient is the matching 
increasing the distance threshold until the number of products matching the particular product item is sufficient unless the distance threshold exceeds a maximum distance threshold (¶ 0025, 0049-0051, 0053-0054, 0057- examiner notes the limitation “increasing the distance threshold until the number of products matching the particular product item is sufficient unless the distance threshold exceeds a maximum distance threshold” is given little patentable weight as it is merely citing an intended use/result as explained in the rejections under 35 U.S.C. 112 above, further, as this is a conditional limitation, the condition that the item is sufficient is already met and therefore this claim element is satisfied)
sending, via a communication interface of the host system, a message to each of the potential lenders of the particular product item, the message comprising a notification of the request by the first user to rent the particular product item, wherein a number of messages being sent increases on a high demand day compared to the number of messages being sent on an average date, and wherein the number of messages being sent on the average day is a average number of messages, and wherein the number of messages being sent on the high demand day is above the average number of messages (¶ 0050, 0070-0071-examiner notes the limitation “wherein a number of messages being sent increases on a high demand day compared to the number of messages being sent on an average date” is given little patentable weight as it is merely citing an intended use/result as explained in the rejections under 35 U.S.C. 112 above; further, the definition provided by applicant appears to be a tautology and does not perform any step of the method); and 
receiving an acceptance of the request to rent the particular product item from a respective potential lender of the particular product item (¶ 0025, 0070-0071). 


While Auzins teaches communicating with participants (¶ 0050), Auzins does not explicitly teach accepting, from the communication device of the first user, a request to communicate with potential lenders of the particular product item and herein each of the plurality of product items are captured by a mobile phone of the submitting user, as an image.  However Ganesan teaches a product or service request method for mobile customers including accepting, from the communication device of the first user, a request to communicate with potential lenders of the particular product item (¶0036, 0049, 0051, 0052) and the user taking a picture of a product (¶0252-0255).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the product rental method as taught by Auzins the ability to accept, from the communication device of the first user, a request to communicate with potential lenders of the particular product item as taught by Ganesan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Referring to claim 3, Auzins/Ganesan teaches the method according to claim 1, further comprising providing, to the first user via a graphical user interface, rental items related to the 

Referring to claim 4, Auzins/Ganesan teaches the method according to claim 1, wherein the number of messages being sent on the high demand day is based on merchant sales of the high demand day compared to merchant sales on the average day (Auzins ¶ 0050, 0070-0071examiner notes the limitation “wherein the number of messages being sent on the high demand day is based on merchant sales of the high demand day compared to merchant ales on the average day” is given little patentable weight as it is merely citing an intended use/result as explained in the rejections under 35 U.S.C. 112 above)

Referring to claim 6, Auzins/Ganesan teaches the method according to claim 1, further comprising providing the respective user with an online platform through which the respective user can rent and sell the plurality of submitted product items (Auzins ¶ 0018, 0025-0028- note the online platform is the network based system.  Examiner notes the limitation “through which the respective user can rent and sell the plurality of submitted product items” is given little patentable weight as it is merely citing an intended use/result.)

Referring to claim 7, Auzins/Ganesan teaches the method according to claim 1, wherein the number of messages being sent on the high demand day is based on a number of one or both of rental reservations and rental requests of the high demand day compared to the number of one or both of rental reservations and rental requests on the average day (Auzins¶ 0050, 0070-0071examiner notes the limitation “wherein the number of messages being sent on the high demand day is based on a number of one or both of rental reservations and rental requests of the high demand day compared to the number of one or both of rental reservations and rental requests on the average day” is given little patentable weight as it is merely citing an intended use/result as explained in the rejections under 35 U.S.C. 112 above))

Referring to claim 8, Auzins/Ganesan teaches the method according to claim 1, further comprising sending information identifying a certain number of the product items that match the particular product item to the communication device of the first user for display, when it is determined that at least one product item in the collection matches the particular product item (Auzins ¶ 0049-0051, 0053-0054)

Referring to claims 9, 11-12, 14-17, 19-20 and 22-24 all the limitations in system claims 9, 11-12, 14-6 and medium claims 17, 19-20, 22-24 are closely parallel to the limitations of method claims 1, 3-4, 6-8, analyzed above and rejected on the same basis.  

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Auzins/Ganesan and in view of Willaims US 2003/0111531 A1 (previously cited and hereafter referred to as “Williams”).

Referring to claim 2, Auzins/Ganesan teaches the method according to claim 1, and Auzins/Ganesan teaches a distance threshold of a geographic location, Auzins/Ganesan does not explicitly teach “wherein the distance threshold relates to a distance that one or both of the respective user and the first user are willing to travel to one or both pick up and return the particular item.”  However, Williams teaches a system and method for providing product information including the known technique of a threshold distance relating to a distance that one or both of the respective user and the first user are willing to travel to one or both pick up and return the particular item.  This known technique is applicable to the method of Auzins/Ganesan as they both share characteristics and capabilities, namely they are directed to product pick up.
It would have been recognized that applying the known technique of a threshold distance relating to a distance that one or both of the respective user and the first user are willing to travel to one or both pick up and return the particular item as taught by Williams to the teachings of Auzins/Ganesan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.  Further, including a threshold distance relating to a distance that one or both of the respective user and the first user are willing to travel to one or both pick up and return the particular item, as taught by Williams, into the method of Auzins/Ganesan would have been recognized by those of ordinary skill in the art as resulting in an improved method of picking up a product.

Referring to claims 10 and 18 all the limitations in system claim 10 and medium claim 18 are closely parallel to the limitations of method claim 2, analyzed above and rejected on the same basis.  


Claims 5, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Auzins/Ganesan in view of Barcklay et al., US 2009/0265340 A1 (hereafter referred to as “Barcklay”)

Referring to claim 5, Auzins/Ganesan teaches the method according to claim 1, but does not explicitly teach wherein the distance threshold is adjusted based on the number of product items in the collection that match the particular product item.  However Barcklay teaches a proximity search including the known technique of a distance threshold is adjusted based on the number of product items in the collection that match the particular product item (abstract, ¶ 0026, 0041-0042, 0050-0051). This known technique is applicable to the product rental method of Auzins/Ganesan as they both share characteristics and capabilities, namely they are directed to facility the search for an item.
It would have been recognized that applying the known technique of a distance threshold being adjusted based on the number of product items in the collection that match the particular product item as taught by Barcklay to the teachings of Auzins/Ganesan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.  Further, including a distance threshold being adjusted based on the number of product items in the collection that match the particular product item, as taught by Barcklay, into the method of Auzins/Ganesan would have been recognized by those of ordinary skill in the art as resulting in an improved method for finding a product of interest (Barcklay ⁋ 0013).

Referring to claims 13 and 21 all the limitations in system claim 13 and medium claim 21 are closely parallel to the limitations of method claim 5, analyzed above and rejected on the same basis.  

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
Primary Examiner, Art Unit 3684